DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on November 17, 2022.  Claims 1-20 are pending.  Claims 1 and 11 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-20 recite limitations directed to “roadside units”.  Applicants’ disclosure is completely absent of defining the limitations of claims 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0096238 to Ran et al. (hereinafter “Ran”).
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ran.
With respect to independent claim 1, Ran discloses a plurality of roadside units (see paragraphs [0007] and [0024]: the IRIS comprises or consists of one of more of the following physical subsystems: (1) Roadside unit (RSU) network.  RSUs provide real-time vehicle environment sensing and traffic behavior prediction, and send instantaneous control instructions for individual vehicles through OBUs); 
a proximity server coupled to each of the roadside units (see paragraphs [0070] – [0072] and [0105] – [0109]: the RSU has one or more module configurations including, but not limited to: a. Sensing module for driving environment detection; b. Communication module for communication with vehicles, TCUs and cloud via wired or wireless media.   the cloud based platform provides the networks of RSUs and TCC/TCUs with information and computing services, including but not limited to: a. Storage as a service (STaaS), meeting additional storage needs of IRIS; b. Control as a service (CCaaS), providing additional control capability as a service for IRIS; c. Computing as a service (CaaS), providing entities or groups of entities of IRIS that requires additional computing resources; and d. Sensing as a service (SEaaS), providing additional sensing capability as a service for IRIS.); 
an automated highway control system coupled to the proximity server and configured to communicate with each of the roadside units via the proximity server (see paragraphs [0009] – [0014]:  the systems and methods are built and managed as an open platform; subsystems, as listed below, in some embodiments, are owned and/or operated by different entities, and are shared among different CAVH systems physically and/or logically, including one or more of the following physical subsystems: a. Roadside unit (RSU) network, whose functions include sensing, communication, control (fast/simple), and drivable ranges computation; b. Traffic Control Unit (TCU) and Traffic Control Center (TCC) network; c. Vehicle onboard units (OBU) and related vehicle interfaces; d. Traffic operations centers; and e. Cloud based platform of information and computing services.); and 
a database coupled to the proximity server and configured to receive and store data from each of the roadside units (see paragraphs [0105], [0106] and claim 10:  the cloud based platform provides the networks of RSUs and TCC/TCUs with information and computing services, including but not limited to: a. Storage as a service (STaaS), meeting additional storage needs of IRIS.  RSU network is configured to communicate with a cloud database.).  
With respect to dependent claim 2, Ran discloses a plurality of vehicles configured to interactively communicate with the plurality of roadside units, each of the vehicles further comprising a control system configured to receive control data from each of the roadside units and to adjust one or more operational variable in response to the control data (see paragraphs [0070] – [0074] and [0173]: the RSU has one or more module configurations including, but not limited to: a. Sensing module for driving environment detection; b. Communication module for communication with vehicles, TCUs and cloud via wired or wireless media; c. Data processing module that processes the data from the sensing and communication module; d. Interface module that communicates between the data processing module and the communication module.  The RSU exchanges information between the vehicles and the road and communicates with TCUs, the information including weather information, road condition information, lane traffic information, vehicle information, and incident information.).  
With respect to dependent claim 3, Ran discloses wherein a control system of each vehicle is configured to provide response data to the roadside units in response to the control data (See abstract and paragraphs [0025] – [0027]:  Intelligent Road Infrastructure System (IRIS), which facilitates vehicle operations and control for connected automated vehicle highway (CAVH) systems. IRIS systems and methods provide vehicles with individually customized information and real-time control instructions for vehicle to fulfill the driving tasks such as car following, lane changing, and route guidance. IRIS systems and methods also manage transportation operations and management services for both freeways and urban arterials. RSUs provide real-time vehicle environment sensing and traffic behavior prediction, and send instantaneous control instructions for individual vehicles through OBUs; b. TCU/TCC and traffic operation centers provides short-term and long-term transportation behavior prediction and management, planning and decision making, and collecting/processing transportation information with or without cloud information and computing services; c. The vehicle OBUs, as above, collect vehicle generated data, such as vehicle movement and condition and send to RSUs, and receive inputs from the RSUs. Based on the inputs from RSU, OBU facilitates vehicle control. When the vehicle control system fails, the OBU may take over in a short time period to stop the vehicle safely.).  
With respect to dependent claim 4, Ran discloses wherein at least one roadside unit is disposed at an on ramp of a controlled highway (see paragraph [0237]:  The RSU sensing and communication covers each lane of the road segment to fulfill the lane management functions examples (showed in red arrows in figure) including, but not limited to: 1) Lane changing from one lane to another; 2) Merging manipulations from an onramp; 3) Diverging manipulations from highway to offramp).  
With respect to dependent claim 5, Ran discloses wherein at least one roadside unit is disposed at an off ramp of a controlled highway (see paragraph [0237]:  The RSU sensing and communication covers each lane of the road segment to fulfill the lane management functions examples (showed in red arrows in figure) including, but not limited to: 1) Lane changing from one lane to another; 2) Merging manipulations from an onramp; 3) Diverging manipulations from highway to offramp).
With respect to dependent claim 6, Ran discloses wherein at least one roadside unit is disposed at a lane marker of a controlled highway (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).  
With respect to dependent claim 7, Ran discloses wherein at least one roadside unit is disposed at a high occupancy vehicle marker of a controlled highway (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).  
With respect to dependent claim 8, Ran discloses wherein at least one roadside unit is disposed at a stop marker of a controlled intersection (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).  
With respect to dependent claim 9, Ran discloses wherein at least one roadside unit is disposed at a lane use marker of a controlled intersection (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).  
With respect to dependent claim 10, Ran discloses wherein at least roadside unit is disposed at a cross walk marker of a controlled intersection (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of U.S. Patent Publication No. 2020/0020234 to Cheng et al. (hereinafter “Cheng”).
With respect to independent claim 11, Ran discloses providing a plurality of roadside units (see paragraphs [0007] and [0024]: the IRIS comprises or consists of one of more of the following physical subsystems: (1) Roadside unit (RSU) network.  RSUs provide real-time vehicle environment sensing and traffic behavior prediction, and send instantaneous control instructions for individual vehicles through OBUs); 
providing a proximity server coupled to each of the roadside units (see paragraphs [0070] – [0072] and [0105] – [0109]: the RSU has one or more module configurations including, but not limited to: a. Sensing module for driving environment detection; b. Communication module for communication with vehicles, TCUs and cloud via wired or wireless media.   the cloud based platform provides the networks of RSUs and TCC/TCUs with information and computing services, including but not limited to: a. Storage as a service (STaaS), meeting additional storage needs of IRIS; b. Control as a service (CCaaS), providing additional control capability as a service for IRIS; c. Computing as a service (CaaS), providing entities or groups of entities of IRIS that requires additional computing resources; and d. Sensing as a service (SEaaS), providing additional sensing capability as a service for IRIS.);
providing an automated highway control system coupled to the proximity server and configured to communicate with each of the roadside units via the proximity server (see paragraphs [0009] – [0014]:  the systems and methods are built and managed as an open platform; subsystems, as listed below, in some embodiments, are owned and/or operated by different entities, and are shared among different CAVH systems physically and/or logically, including one or more of the following physical subsystems: a. Roadside unit (RSU) network, whose functions include sensing, communication, control (fast/simple), and drivable ranges computation; b. Traffic Control Unit (TCU) and Traffic Control Center (TCC) network; c. Vehicle onboard units (OBU) and related vehicle interfaces; d. Traffic operations centers; and e. Cloud based platform of information and computing services.).
Ran discloses data collected from OBUs and RSUs together with control targets and traffic information from upper level IRIS TCC/TCC network 1402 are provided to a TCU. The lane management module of a TCU produces lane management and vehicle control instructions 1403 for a vehicle control module and lane control module (see paragraph [0185]).  However, Ran does not explicitly discloses giving priority to an emergency vehicle.
Cheng discloses a method comprises controlling vehicles in the evacuation area. In some embodiments, the method comprises increasing the priority of a vehicle in the evacuation area to the highest level. In some embodiments, an RSU and/or a network of RSU in the evacuation area is configured to control vehicles in the evacuation area and/or set the priority of a vehicle in the evacuation area to the highest level. In some embodiments, the method comprises controlling all travel modes in the evacuation area and/or increasing the priority of all vehicles in the evacuation area to the highest level (see paragraph [0027]).
It would have been obvious to one skilled in the art at the time of the invention to combine the traffic control center of Ran to include prioritizing vehicles in certain circumstances of Cheng in order to provide a highway transportation system with a network communication system that provides public safety on.
With respect to dependent claim 12, Ran discloses providing a control system to each of a plurality of vehicles, wherein the control system of each vehicle is configured to receive control data from each of the roadside units and to adjust one or more operational variable in response to the control data (see paragraphs [0070] – [0074] and [0173]: the RSU has one or more module configurations including, but not limited to: a. Sensing module for driving environment detection; b. Communication module for communication with vehicles, TCUs and cloud via wired or wireless media; c. Data processing module that processes the data from the sensing and communication module; d. Interface module that communicates between the data processing module and the communication module.  The RSU exchanges information between the vehicles and the road and communicates with TCUs, the information including weather information, road condition information, lane traffic information, vehicle information, and incident information.).  
With respect to dependent claim 13, Ran discloses comprising configuring a control system of each vehicle to provide response data to the roadside units in response to the control data (See abstract and paragraphs [0025] – [0027]:  Intelligent Road Infrastructure System (IRIS), which facilitates vehicle operations and control for connected automated vehicle highway (CAVH) systems. IRIS systems and methods provide vehicles with individually customized information and real-time control instructions for vehicle to fulfill the driving tasks such as car following, lane changing, and route guidance. IRIS systems and methods also manage transportation operations and management services for both freeways and urban arterials. RSUs provide real-time vehicle environment sensing and traffic behavior prediction, and send instantaneous control instructions for individual vehicles through OBUs; b. TCU/TCC and traffic operation centers provides short-term and long-term transportation behavior prediction and management, planning and decision making, and collecting/processing transportation information with or without cloud information and computing services; c. The vehicle OBUs, as above, collect vehicle generated data, such as vehicle movement and condition and send to RSUs, and receive inputs from the RSUs. Based on the inputs from RSU, OBU facilitates vehicle control. When the vehicle control system fails, the OBU may take over in a short time period to stop the vehicle safely.).  
With respect to dependent claim 14, Ran discloses comprising disposing at least one roadside at an on ramp of a controlled highway (see paragraph [0237]:  The RSU sensing and communication covers each lane of the road segment to fulfill the lane management functions examples (showed in red arrows in figure) including, but not limited to: 1) Lane changing from one lane to another; 2) Merging manipulations from an onramp; 3) Diverging manipulations from highway to offramp).  
With respect to dependent claim 15, Ran discloses comprising disposing at least one roadside unit at an off ramp of a controlled highway (see paragraph [0237]:  The RSU sensing and communication covers each lane of the road segment to fulfill the lane management functions examples (showed in red arrows in figure) including, but not limited to: 1) Lane changing from one lane to another; 2) Merging manipulations from an onramp; 3) Diverging manipulations from highway to offramp).
With respect to dependent claim 16, Ran discloses comprising disposing at least one roadside unit at a lane marker of a controlled highway (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).  
With respect to dependent claim 17, Ran discloses comprising disposing at least one roadside unit at a high occupancy vehicle marker of a controlled highway (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).
With respect to dependent claim 18, Ran discloses comprising disposing at least one roadside unit at a stop marker of a controlled intersection (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).  
With respect to dependent claim 19, Ran discloses comprising disposing at least one roadside unit at a lane use marker of a controlled intersection (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).
With respect to dependent claim 20, Ran discloses comprising disposing at least one roadside unit at a cross walk marker of a controlled intersection (see paragraphs [0091] – [0096]:  the RSUs are installed and deployed based on function requirements and environment factors, such as road types, geometry and safety considerations, including but not limited to: a. Some modules are not necessarily installed at the same physical location as the core modules of RSUs; b. RSU spacing, deployment and installation methods may vary based on road geometry to archive maximal coverage and eliminate detection blind spots. Possible installation locations include but not limited to: freeway roadside, freeway on/off ramp, intersection, roadside buildings, bridges, tunnels, roundabouts, transit stations, parking lots, railroad crossings, school zones; and c. RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment.).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,297,146. This is a statutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/036,025 (now U.S. Patent No. 10,297,146).  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art. 
It is well settled that the omission of an element/limitation, e.g. “highway control” and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art
.
Present application 17/548,798
U.S. Patent No.  10,297,146
Claim 1:


a plurality of roadsides units; 


a proximity server coupled to each of the roadside units; 


an automated roadsides system coupled to the proximity server and configured to communicate with each of the roadside units via the proximity server; and 


a database coupled to the proximity server and configured to receive and store data from each of the roadside units.
Claim 1:


a plurality of highway control units;


a proximity server coupled to each of the highway control units;


an automated highway control system coupled to the proximity server and configured to interactively communicate with each of the highway control units through the proximity server; and


a database coupled to the proximity server and configured to receive and store data from each of the highway control units

Claim 2, 

a plurality of vehicles configured to interactively communicate with the plurality of highway control units, each of the vehicles further comprising a control system configured to receive control data from each of the highway control units and to adjust one or more operational variable in response to the control data.

Claim 2, 

a plurality of vehicles configured to interactively communicate with the plurality of highway control units, each of the vehicles further comprising a control system configured to receive control data from each of the highway control units and to adjust one or more operational variable in response to the control data
 
Claim 3,

the control system of each vehicle is configured to provide response data to the roadside units in response to the control data.
 
Claim 3,

the control system of each vehicle is configured to provide response data to the highway control units in response to the control data.
Claim 4,

wherein at least one roadside unit is disposed at an on ramp of a controlled highway. 

Claim 4, 

wherein each highway control unit is disposed at an on ramp of a controlled highway.

Claim 5, 

wherein at least one roadside unit is disposed at an off ramp of a controlled highway. 

Claim 5, 

wherein each highway control unit is disposed at an off ramp of a controlled highway.  
Claim 6,

wherein at least one roadside unit is disposed at a lane marker of a controlled highway
Claim 6, 

wherein each highway control unit is disposed at a lane marker of a controlled highway
Claim 7,
 
wherein at least one roadside unit is disposed at a high occupancy vehicle marker of a controlled highway
Claim 7, 

wherein each highway control unit is disposed at a high occupancy vehicle marker of a controlled highway.

Claim 8

wherein at least one roadside unit is disposed at a stop marker of a controlled intersection
Claim 8

wherein each highway control unit is disposed at a stop marker of a controlled intersection
Claim 9

wherein at least one roadside unit is disposed at a lane use marker of a controlled intersection
Claim 9

wherein each highway control unit is disposed at a lane use marker of a controlled intersection
Claim 10

wherein at least one roadside unit is disposed at a cross walk marker of a controlled intersection
Claim 10

wherein each highway control unit is disposed at a cross walk marker of a controlled intersection


Claims 11-20 are rejected on the same basis as claims 1-10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                              

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661